Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
Element 142 is included in Figures 2B and 7A, but is not listed or described in the specification.
In paragraph [0040], “elongate flexible segment 140” should be --elongate flexible segment 145--
In paragraph [0041], “elongate flexible segment 148” should be --elongate flexible segment 145--
In paragraph [0041], “peripheral support ring 125” should be --peripheral support ring 130--
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 1 and 21 are objected to because of the following informality: 
“each of the plurality of concentric annular electrode” should be --each of the plurality of concentric annular electrodes--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Goodman et al. (U.S. Patent No. 9,363,605; hereinafter “Goodman”) in view of Salahieh et al. (U.S. Publication No. 2016/0051321; hereinafter “Salahieh”).
Regarding claim 1, Goodman teaches an ultrasound device comprising: an ultrasound transducer (Figs. 4-9) comprising an annular ultrasound array (Figs. 4-9), wherein said annular ultrasound array (Figs. 4-9) is defined at surface of 602 in contact with 606) of a piezoelectric layer (Figs. 4-9; [Column 3, line 47]), and wherein a ground plane electrode (Figs. 4-9; [Column 2, lines 16-19]) is provided on a second surface (Figs. 4-9; Fig. 6, surface of 602 opposite surface of 602 in contact with 606) of said piezoelectric layer (Figs. 4-9; [Column 3, line 47]); a peripheral support ring (Figs. 4-9; Fig. 4, outermost ring) surrounding at least a portion (Figs. 4-9) of said ultrasound transducer (Figs. 4-9), wherein said peripheral support ring (Figs. 4-9; Fig. 4, outermost ring) is electrically conductive (Figs. 4-9; Fig. 4, outermost ring; [Column 3, lines 62-63]); wherein each of the plurality of concentric annular electrode (Figs. 4-9; Fig. 4; [Column 3, lines 62-63]) is electrically connected (Figs. 4-9; Fig. 6) to a respective contact pad (Figs. 4-9; Fig. 7, contact portions between circuit and annular ultrasound array); and a backing material (Figs. 4-9; Fig. 6, 606) contacting (Fig. 6) and extending from (Fig. 6) said first surface (Figs. 4-9; Fig. 6, surface of 602 in contact with 606). Goodman does not teach a flexible printed circuit board comprising: an elongate flexible segment; and a distribution segment that is in contact with at least a portion of said peripheral support ring, such that a plurality of conductive paths extending through said elongate flexible segment are routed through said distribution segment to respective contact pads located at different locations on said peripheral support ring; wherein each of the plurality of concentric annular electrode is electrically connected to a 
Salahieh, however, does teach a flexible printed circuit board (Fig. 50A) comprising: an elongate flexible segment (Fig. 50A, elongated flexible segment of 50A); and a distribution segment (Fig. 50A, distribution segment of 50A) that is in contact (Figs. 50A) with at least a portion (Figs. 50A) of said peripheral support ring (Fig. 50A, 5014), such that a plurality of conductive paths (Fig. 50A, conductive paths of 50A) extending (Fig. 50A) through said elongate flexible segment (Fig. 50A, elongated flexible segment of 50A) are routed (Fig. 50A) through said distribution segment (Fig. 50A, distribution segment of 50A) to respective contact pads (Fig. 50A, contact portions 5015 between flexible printed circuit board 50A and 5014) located at different locations (Fig. 50A) on said peripheral support ring (Fig. 50A, 5014); wherein at least one conductive path (Fig. 50A, conductive paths of 50A) of said flexible printed circuit board (Fig. 50A) is a ground conductive path (Fig. 50A, ground conductive path of 50A) that is in electrical contact (Fig. 50A) with said ground plane electrode (Fig. 50A, ground plane electrode of 50A).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goodman to include the features of Salahieh because it would source and .

Allowable Subject Matter

Claims 1 and 3-20 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1, 3-20
are considered allowable due to the inclusion of the following claim limitation: “…and a backing material contacting and extending from said first surface, wherein a distal portion of said elongate flexible segment is encapsulated in said backing material, such that said distal portion of said elongate flexible segment extends inwardly from said peripheral support ring and bends outwardly away from said first surface, within said backing material, without contacting a wire bond and without contacting said first surface” in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837